Case 1:18-cv-00317-JB-N Document 330 Filed 05/03/21 Page 1 of 7                         PageID #: 4295




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ALABAMA
                                  SOUTHERN DIVISION

  WILLIAM HEATH HORNADY, et al.,                     )
                                                     )
                   Plaintiffs,                       ) CASE NO. 1:18-cv-00317-JB-N
                                                     )
  v.                                                 )
                                                     )
  OUTOKUMPU STAINLESS USA, LLC                       )
                                                     )
                   Defendant.                        )
                  DEFENDANT’S REPLY TO PLAINTIFFS’ OPPOSITION TO
                         MOTION FOR RECONSIDERATION

           Defendant Outokumpu Stainless USA, LLC (“Defendant” or “OTK”) respectfully submits

 its Reply to Plaintiffs’ Opposition (Doc. 324) to its Motion for Reconsideration (Doc. 316) of the

 Court’s Denial (Doc. 291) of its Motion for Partial Summary Judgment (Doc. 253).


           1.     OTK’s Motion is not untimely.

           As the Court has already noted: “Motions to reconsider are committed to the sound discretion

 of the trial court.” (Doc. 292 (collecting authorities).) In opposing reconsideration, Plaintiffs rely on

 those previously-noted authorities and further argue that OTK’s April 9 Motion for Reconsideration

 should be denied as untimely because OTK did not file within 28 days of the entry of the February 24

 Order.1 Plaintiffs’ argument glosses over the fact that, in this case, within the 28 days following the

 Court’s Order at issue, OTK’s lead counsel had his pro hac vice admission revoked (on March 12). It

 took OTK’s subsequent lead counsel (who himself has also since been replaced) another week before



           1
          Plaintiffs’ attempt to label OTK’s April 9 filing as untimely might seem hypocritical,
 given that Plaintiffs’ counsel responded to OTK’s Motion with a response on April 25, beyond the
 14-day deadline for responses as specified in Local Rule 7(c). Regardless, Plaintiffs’ criticism of
 OTK’s Motion as untimely ignores that the Court may reconsider its non-final orders at any time.



 45475374 v3
Case 1:18-cv-00317-JB-N Document 330 Filed 05/03/21 Page 2 of 7                        PageID #: 4296




 appearing, and that temporary lead counsel moved for reconsideration within three weeks of his

 appearance. (See Docs. 306, 324.)

           Even if Plaintiffs were right about the 28-day period, that time frame should not apply here

 because the Court’s Order (Doc. 291) denying OTK’s Motion for Partial Summary Judgment (Doc.

 253) specified that a “Memorandum Opinion shall issue in due course.” This has not yet happened.

 Thus, even were a 28-day period to apply, that period should be tolled until the Court issues its

 Memorandum Opinion. Under the circumstances, OTK’s Motion for Reconsideration is not untimely,

 and OTK’s arguments should be considered while the Court prepares its forthcoming Memorandum

 Opinion. In fact, the Motion for Reconsideration also has bearing on the Court’s direction at the April

 13, 2021 status conference that the parties are to submit a “joint list” of “fact questions,” with a

 modified deadline of today. (See Doc. 323.) Although there appear to be disputed facts regarding

 OTK’s bonuses, those disputes are not material for the reasons explained in OTK’s Motion for

 Reconsideration.


           2.     Plaintiffs’ Opposition mischaracterizes OTK’s percentage-of-total-earnings
                  bonus plan and its exclusion from computation of regular rate of pay.

           As OTK notes in its Motion for Reconsideration, Plaintiffs’ argument disregards the

 flexibility that the FLSA and its implementing regulations provide employers in the design and

 implementation of their bonus plans to conform to their business operations. OTK’s bonus plan

 clearly complies with the permissible structures and methods under the FLSA, and Plaintiffs have

 not met their burden to prove otherwise. Although the absence of the Court’s forthcoming

 Memorandum Opinion leads to some guesswork regarding the Court’s reasoning, this much is

 clear: application of Plaintiffs’ erroneous legal theory to deny OTK’s Motion for Partial Summary

 Judgment would constitute clear error, warranting reconsideration of the Court’s prior decision.




 45475374 v3                                        2
Case 1:18-cv-00317-JB-N Document 330 Filed 05/03/21 Page 3 of 7                      PageID #: 4297




           3.     OTK’s bonus plan is implemented on, and pays on, a percentage of total
                  earnings and is therefore excludable from the regular rate of pay under 29
                  C.F.R. § 778.210.

                  a.        Plaintiffs’ analysis ignores the nature of the bonus as a percentage of
                            total earnings; OTK pays a percentage of both straight time and
                            overtime.

           OTK’s bonus plan pays a percentage bonus which is specifically applied to all overtime

 worked, in addition to employees’ straight time. Therefore, the bonus simultaneously pays

 overtime compensation due on the bonus, in the express language of 29 C.F.R. § 778.210: “In such

 instances, of course, payments according to the contract will satisfy in full the overtime provisions

 of the Act and no recomputation will be required.” Here, OTK’s bonus plan is a calculated

 percentage bonus that increases an employee’s total straight time earnings and overtime earnings

 for the period over which the bonus was earned. As such, payment of the bonus does not require

 a recalculation of the regular rate of pay for the applicable workweek.


                  b.        Plaintiffs’ Opposition does not address the WHD opinion letter’s
                            analysis supporting OTK’s bonus plan as being in conformance with
                            applicable regulations.

           The WHD Opinion Letter cited in OTK’s Motion for Reconsideration supports OTK’s

 position that its bonus plan conforms with 29 C.F.R. § 778.210 for exemption from recalculating

 the regular rate of pay:

           The other question arises from a proposal to pay the employees a lump sum
           computed by multiplying the employees’ pay for an unspecified period by a fixed
           percentage. You indicate that the payments would include the same percentage of
           both the employees’ straight time earnings and any overtime compensation paid to
           the employees for the period in question. We believe that such a payment would
           constitute a percentage of total earnings bonus excluded from computation of the
           employees’ regular rate of pay for overtime purposes pursuant to 29 C.F.R.
           778.210. Payment of a bonus and simultaneous payment of the overtime
           compensation due on the bonus satisfies the overtime requirements of the FLSA
           and no recomputation is required.

 WHD Opinion Letter 1997 WL 998000, at *1 (Jan. 23, 1997) (emphasis added).


 45475374 v3                                        3
Case 1:18-cv-00317-JB-N Document 330 Filed 05/03/21 Page 4 of 7                         PageID #: 4298




           Although DOL’s interpretive bulletins and opinion letters on percentage bonuses are

 technically not binding on the Court, the expertise of the DOL on labor matters is accorded

 deference under Skidmore v. Swift & Co., 323 U.S. 134 (1944); Chavez v. City of Albuquerque,

 630 F.3d 1300, 1308 (10th Cir. 2011); Rodriguez v. Farm Stores Grocery, Inc., 518 F.3d 1259,

 1268 n.5 (11th Cir. 2008); and Brigham v. Eugene Water & Electric Board, 357 F.3d 931, 940

 (9th Cir. 2004).

           In addition to the supportive interpretations of § 778.210, courts have upheld bonuses paid

 as a percentage of total earnings under the FLSA as against challenges of overtime violations based

 on the bonuses. In Brock v. Two R Drilling Co., Inc., 789 F.2d 1177, 1179-80 (5th Cir. 1986), the

 court observed that the payment of a bonus calculated as a percentage of the employee’s total wages

 for the period in reference to which the bonus is paid, generally does not require recomputation of

 the “regular” rate of pay for purposes of section 207(a) because the bonus is deemed to increase

 the straight time pay and the overtime pay by the same percentage, thus not altering the ratio

 between them. The Two R Drilling court, in turn, quoted from Judge Learned Hand’s decision in

 Siomkin v. Fairchild Camera & Instrument Corp., 174 F.2d 289 (2d Cir. 1949). The Siomkin court

 explained, in language quoted by the Fifth Circuit in Two R Drilling:

           A bonus which varies in proportion to “total earnings,” varies in proportion to the
           sum of the straight time payments and the overtime payments, and a percentage of
           an aggregate is ordinarily computed upon every unit of the aggregate, unless some
           other purpose appears. It would be purely gratuitous to apply the percentage to
           “total earnings” over a period upon each dollar of straight time, but upon only sixty-
           seven cents of each dollar of overtime.
                                                   ***
           A percentage paid upon current earnings ... has the same effect, as between
           employee and employer, as though it was added to each unit of pay, the unit and a
           half earned for overtime as well as the unit earned for straight time; and it ought to
           be deemed the equivalent of an increment to each of the units for current work.




 45475374 v3                                         4
Case 1:18-cv-00317-JB-N Document 330 Filed 05/03/21 Page 5 of 7                         PageID #: 4299




 Id. at 292–94. For that matter: “The regulations also give some recognition to the percentage bonus

 concept. See 29 C.F.R. §§ 778.210, 778.503.”co_footnote_B00221986126005_1 Two R Drilling,

 789 F.2d at 1180.

           A recent federal district court decision explained the clear logic behind the exclusion of the

 percentage bonus from the calculation of the regular rate of pay:

           The Department of Labor (“DOL”) opines that an employer can avoid this
           recomputation exercise by paying a percentage bonus based on the employee's
           “total earnings,” including all straight time, overtime, and other remuneration
           combined. 29 C.F.R. § 778.210. From a mathematical perspective, a percentage
           bonus under Section 778.210 achieves the same result as recomputation. Thus,
           percentage bonuses are permissible not because they have some independent legal
           justification, but because they achieve the same ultimate result for the employee.”

 Weiniger v. General Mills Operations, LLC, 344 F. Supp. 3d 1005, 1009 (E.D. Wisc. 2018).


                                               Conclusion

           For the reasons set forth in its original Motion for Reconsideration, Defendant respectfully

 requests that this Court reconsider its Order denying Defendant’s Motion for Partial Summary

 Judgment and grant summary judgment in Defendant’s favor, and dismiss Plaintiffs’ claims related

 to bonus payments, in addition to such other additional relief as requested in said Motion.




 45475374 v3                                         5
Case 1:18-cv-00317-JB-N Document 330 Filed 05/03/21 Page 6 of 7     PageID #: 4300




                                          Respectfully submitted,


                                          s/ Devin C. Dolive
                                          Devin C. Dolive (DOLID4671)

                                          Attorney for Defendant
                                          OUTOKUMPU STAINLESS USA, LLC

 OF COUNSEL:

 BURR & FORMAN LLP
 420 North 20th St., Suite 3400
 Birmingham, Alabama 35203
 Telephone: 205-251-3000
 Facsimile: 205-458-5100
 ddolive@burr.com




 45475374 v3                          6
Case 1:18-cv-00317-JB-N Document 330 Filed 05/03/21 Page 7 of 7                   PageID #: 4301




                                 CERTIFICATE OF SERVICE

        I hereby certify that, on May 3, 2021, I electronically filed the foregoing document using
 the Court’s CM/ECF system, which will automatically send electronic notice to the following:

  Ian D. Rosenthal                                  Patrick H. Sims
  HOLSTON, VAUGHN & ROSENTHAL,                      SIMS LAW FIRM, LLC
  LLC                                               P.O. Box 7112
  P.O. Box 195                                      Mobile, AL 36670
  Mobile, AL 36601                                  patrick@simslawfirm.com
  idr@holstonvaughan.com

                                                      s/ Devin C. Dolive
                                                      OF COUNSEL




 45475374 v3                                    7
